9. Joint Declaration on practical arrangements for the codecision procedure (vote)
- Report: Leinen
- Before the vote:
rapporteur. - (DE) Mr President, ladies and gentlemen, the codecision procedure is the most important instrument available to this House, and the new agreement with the Council and the Commission makes it considerably more transparent and a good deal more efficient. On some points of detail, we and the Council of Ministers see eye to eye.
I want to take this opportunity to extend warm thanks to Mrs Roth-Behrendt, Mr Vidal-Quadras Roca and Mr Trakatellis, who spent over a year negotiating with the Council and the Commission, and also to Mr Daul, who watched over the whole business. This new agreement, then, brings us a good way forward where the codecision procedure is concerned.